Quillian, Presiding Judge.
While the weight of the evidence was that the claimant’s disability was due to a gradual worsening or deterioration of the condition of his back which was caused by a prior injury, we cannot say that this finding was demanded by the evidence. There being some evidence to support the award of the State Board of Workmen’s Compensation which held that the claimant *99had an accident that aggravated a preexisting condition resulting in his disability, the award was correctly affirmed by the trial judge.
Argued March 6, 1978
Decided May 3, 1978
Rehearing denied May 26, 1978.
Swift, Currie, McGhee & Hiers, George L. Pope, Jr., for appellants.
Foy S. Horne, Jr., Sartain & Carey, Joe B. Sartain, Jr., Robert L. Husby, Jr., for appellees.

Judgment affirmed.


Webb and McMurray, JJ., concur.